 



Exhibit 10.2

ASSET PURCHASE AGREEMENT

     THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of March 31,
2005 (the “Closing Date”), by and among Clearant, Inc., a Nevada corporation
formerly known as Bliss Essentials Corp. (the “Seller”), and Thomas Gelfand,
Howard Gelfand and Kathleen Rufh, individuals residing in British Columbia,
Canada (each, a “Buyer” and collectively, the “Buyers”), with reference to the
following recitals:

     A. Buyers and Seller are parties to the Merger Agreement with Clearant,
Inc., a California corporation (“Clearant”) of even date herewith, a copy
attached hereto as Exhibit A.

     B. Seller owns and operates a soap, detergent, cosmetic, and perfume
business (the “Business”) located at 5050 Kingsway, 2nd Floor, Burnaby, British
Columbia, Canada V5H 4H2.

     C. Subject to the terms and conditions set forth herein, Seller desires to
sell to Buyers, jointly, and Buyers desire to acquire from Seller, the tangible
and intangible assets, as set forth hereinbelow, and jointly and severally to
assume all of the liabilities held in connection with the operation of the
Business.

     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements set forth herein, the parties, intending to be legally bound,
hereby agree to the foregoing and as follows:

ARTICLE 1:   SALE AND PURCHASE

     1.1. Business Assets. Subject to and in reliance upon the representations,
warranties and agreements herein set forth, and subject to the terms and
conditions herein contained, as of the Effective Date (defined below), Seller
does hereby grant, convey, sell, assign, transfer and deliver to Buyers,
jointly, all interests of Seller in all assets, privileges, rights, interests,
and claims, real and personal, tangible and intangible, of every type and
description, wherever located, including Seller’s business and goodwill (except
for any cash in excess of US$75,000 in any account maintained by or on behalf of
the Seller), used or held for use in the business and operations of the Business
(collectively, the “Business Assets”) including, without limitation, the
following:

          (a) Tangible Personal Property. All interests in all equipment,
furniture, fixtures, office materials and supplies, computer equipment, and
software, hardware, spare parts and other tangible personal property of every
kind and description, used or held for use in connection with the Business
(collectively, the “Tangible Personal Property”).

          (b) Contracts. Those contracts and agreements used in connection with
the Business (collectively, the “Contracts”).

          (c) Intangible Property. All interests in all trademarks, trade names,
slogans, logotypes and other intangible rights, previously or presently used or
held for use in connection with the Business, including, without limitation, the
name “Bliss,” “Bliss Essentials,” and “blissessentialscorp.com.” (collectively,
the “Intangible Property”).

          (d) Accounts Receivable. All accounts receivable, and any evidences
thereof, relating to the Business (collectively, the “Receivables”).

-1-



--------------------------------------------------------------------------------



 



          (e) Files and Records. All files and other records of Seller relating
to the Business, including, without limitation, all customer lists, reports,
specifications, statistics, promotional graphics, original art work, and other
advertising, marketing or related materials, and all other technical information
concerning the Business (collectively, the “Files and Records”). For the sake of
clarity, such files and records shall not include any and all corporate books
and records of the Seller, its minute book, records of directors’ and
stockholders’ actions, stock transfer records, governmental and regulatory
filings, tax returns and correspondence with any taxing agencies, corporate
seal, accounting records, bank statements, and all other financial records of
Seller.

          (f) Claims. Any and all claims and rights against third parties if and
to the extent that they relate to the Business, including, without limitation,
all rights under manufacturers’ and vendors’ warranties (the “Claims”).

          (g) Prepaid Items. All deposits, prepaid expenses and prepaid expenses
relating to the Business (the “Prepaid Items”).

          (h) Goodwill. All goodwill in, and going concern value of, the
Business (the “Goodwill”).

     1.2. Liabilities. The Business Assets shall be sold and conveyed to Buyers
inclusive of all liabilities related thereto (collectively, the “Liabilities”)
and of all related liens, security interests, restrictions, prior assignments,
claims and encumbrances of any kind or type (collectively, the “Liens”). It is
expressly understood and agreed that the Buyers shall be responsible, jointly
and severally, and that the Seller shall not be liable, for any of the
obligations or liabilities of Seller of any kind or nature, including, without
limitation, any of the following debts, duties, liabilities, or obligations that
arose prior to the date of this Agreement, or arose or will arise out of the
ownership or operation of the Business at any time or use of the Business
Assets: (i) payroll expenses or liabilities; (ii) any tax whatsoever, including,
without limitation, any tax liability, fees or other assessments owed to the
U.S. Internal Revenue Service, the State of Navada, the Canada Revenue Agency,
the Province of British Columbia, or any other local, state, provincial,
territorial, federal, or other government or governmental agency; (iii) product
liability; (iv) loans secured by the Business Assets or any portion thereof;
and/or (v) liability to employees, including, without limitation, sick leave,
vacation benefits, health care benefits (including under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended), other accrued employee
benefits, or employee liability claims, all of which shall be included within
the definition of “Liabilities.”

     1.3. Purchase Price. The purchase price (the “Purchase Price”) to be paid
for the Business Assets shall be:

          (a) the tender, to the Seller for cancellation, of 8,470,000 shares of
the Seller’s Common Stock owned of record and beneficially by the Buyers;

          (b) the assumption by the Buyers of all of Seller’s duties and
obligations under or associated with the Liabilities or the Business Assets and
the release of the Seller and the Seller’s remaining assets from any and all of
the Liens; and

          (c) the defense and indemnification of the Seller by the Buyers,
jointly and severally, against all of the Liabilities.

-2-



--------------------------------------------------------------------------------



 



     1.4. Allocation of Purchase Price. Buyers and Seller agree to allocate the
Purchase Price in accordance with the respective fair market values of the
Business Assets and the goodwill being purchased and sold in accordance with the
requirements of Section 1060 of the Internal Revenue Code of 1986, as amended
(the “Code”) as set forth on Schedule 1.3(c) attached hereto. Buyers and Seller
each further agree to file their respective federal income tax returns and its
other tax returns reflecting such allocation.

     1.5. Effective Date. On the Closing Date, Seller shall file with the
Securities and Exchange Commission (“SEC”) pursuant to Regulation 14C
promulgated by the SEC a preliminary information statement with regard to the
sale and purchase of the Business Assets, as provided for herein. The
transactions contemplated herein shall be effective on the 20th day following
the filing with the SEC and distribution to Seller’s stockholders of a
definitive information statement (the “Effective Date”).

ARTICLE 2:   REPRESENTATIONS AND WARRANTIES OF SELLER

     Seller represents and warrants to Buyers as follows:

     2.1. Company Status. Seller is a corporation validly existing and in good
standing under the laws of the State of Nevada. Seller has the requisite power
to carry on the Business as it is now being conducted and to own and operate it
assets, and Seller have the requisite power to enter into and complete the
transactions contemplated by this Agreement, except as may be limited by
principles of equity, applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent conveyance or other similar laws relating to or affecting
the rights and remedies of creditors generally.

     2.2. Authority. All corporate actions necessary to be taken by or on the
part of Seller in connection with the transactions contemplated by this
Agreement have been duly and validly taken, and this Agreement has been duly and
validly authorized, executed, and delivered by Seller and constitutes the legal,
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms.

ARTICLE 3:  REPRESENTATIONS AND WARRANTIES OF BUYERS

     Each Buyer, jointly and severally, represents and warrants to Seller as
follows:

     3.1. Status. The Buyers are individuals with all requisite power and
authority to execute and deliver this Agreement, to perform their respective
obligations hereunder and to consummate the transactions contemplated hereby.

     3.2. Enforceability. This Agreement has been duly and validly executed and
delivered by the Buyers. This Agreement and all other agreements and obligations
entered into and undertaken in connection with the transactions contemplated
hereby to which the Buyers are a party constitute the valid and legally binding
obligations of the Buyers, enforceable against the Buyers in accordance with
their respective terms, except as may be limited by principles of equity,
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance or other similar laws relating to or affecting the rights and
remedies of creditors generally. The execution, delivery and performance by the
Buyers of this Agreement and the agreements provided for herein, and the
consummation by the Buyers of the transactions contemplated hereby and thereby,
will not, with or without the giving of notice or the passage of time or both,

-3-



--------------------------------------------------------------------------------



 



(a) violate the provisions of any law, rule or regulation applicable to the
Buyers; (b) violate any judgment, decree, order or award of any court,
governmental body or arbitrator; or (c) conflict with or result in the breach or
termination of any term or provision of, or constitute a default under, or cause
any acceleration under, or cause the creation of any lien, charge or encumbrance
upon the properties or assets of the Buyers or Seller pursuant to, any
indenture, mortgage, deed of trust or other instrument or agreement to which the
Buyers are a party or by which the Buyers may be bound, or any indenture,
mortgage, deed of trust or other instrument or agreement to which Seller is a
party on or before the Closing Date and by which Seller may be bound after the
Closing Date .

     3.3. Litigation. There are no suits, arbitrations, administrative charges
or other legal proceedings, claims, or governmental investigations pending
against, or, to the best knowledge of Buyers, threatened against, Buyers.

     3.4. Regulatory Approvals. All consents, approvals, authorizations or other
requirements prescribed by any law, rule or regulation that must be obtained or
satisfied by the Buyers and that are necessary for the execution and delivery by
the Buyers of this Agreement or any documents to be executed and delivered by
the Buyers in connection therewith have been, or prior to the Effective Date
will be, obtained and satisfied.

     3.5. No Brokers. No broker or finder has acted for the Buyers in connection
with this agreement or the transactions contemplated hereby, and no broker or
finder is entitled to any brokerage or finder’s fee or other commissions in
respect of such transactions based upon agreements, arrangements, or
understandings made by or on behalf of the Buyers.

     3.6. Compliance with the Law. To the best of each Buyer’s knowledge, the
operations of the Business have been conducted in accordance with all applicable
laws, regulations, and other requirements of the United States of America and of
all states, municipalities, and other political subdivisions and agencies
thereof, and Canada and of all provinces, territories, municipalities, and other
political subdivisions and agencies thereof, having jurisdiction over the
Business. No Buyer has any knowledge of any notice of any asserted present or
past violation of any applicable foreign, domestic, federal, state, provincial,
territorial, or local statute, law, or regulation (including, without
limitation, OSHA and environmental laws, any applicable building, zoning or
other law, ordinance or regulation) with respect to the Business or the Seller
prior to the Closing Date.

ARTICLE 4:   CONDITIONS TO SELLER’S OBLIGATIONS AT CLOSING

     The obligations of the Seller to consummate the transaction contemplated
hereby on the Closing Date is subject to the satisfaction on or before the
Closing Date of the following conditions by Buyers:

     4.1. Representations and Warranties. All representations and warranties of
Buyers made herein are true and correct as of the Closing Date and will continue
to be true and correct until the Effective Date.

     4.2. Release of Claims. Each Buyer shall execute and deliver a General
Release, the form of which is attached hereto as Exhibit B, that releases Seller
from any and all claims that may exist or hereinafter arise against the Seller
by the Buyers in their capacities as officers, directors, or employees of the
Seller or in connection with the transaction contemplated hereby.

-4-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Buyers shall not waive any statutory rights
to which they are entitled as former officers and directors of the Seller.

     4.3. Officer’s Certificate. Each Buyer shall execute and deliver an
Officer’s Certificate in favor of (a) all stockholders of Seller, (b) the
Seller, (c) Clearant, and its successors and assigns, and (d) Clearant’s
shareholders, which provides that all of the Seller’s representations and
warranties in the Merger Agreement were true and correct as of the date of
execution of the Merger Agreement and the closing of the transaction
contemplated in the Merger Agreement.

ARTICLE 5:   ITEMS TO BE DELIVERED ON THE CLOSING DATE

     5.1. Deliveries by Seller. On the Closing Date, Seller shall deliver to
Bryan Cave LLP (“Escrow Holder”), the following:

          (a) a Bill of Sale for transfer to Buyers, jointly, the Tangible
Personal Property and Files and Records, in the form attached hereto as
Exhibit C;

          (b) An Assignment and Assumption Agreement for transfer by Seller and
assumption by Buyers, jointly and severally, of the Contracts, Intangible
Property, Receivables, Claims, Prepaid Items and Goodwill, in the form attached
hereto as Exhibit D (the “Assignment”); and

          (c) good funds in the amount of $75,000.

          5.2. Deliveries by Buyers. On the Closing Date, the Buyers shall
deliver to the Escrow Holder, the following:

          (a) original stock certificates evidencing 8,530,000 shares of the
Seller’s Common Stock, duly endorsed such that the Seller, then and there, shall
be entitled to the transfer thereof to its treasury for cancellation;

          (b) the Assignment duly executed by each Buyer; and

          (c) a written consent of each Buyer, effective as of the Effective
Date, approving the transactions provided for in this Agreement executed by each
Buyer, in the form attached hereto as Exhibit E.

     5.3. Effective Date5.4. . On the Effective Date, the Escrow Holder shall
deliver to Seller all item received from Buyers, and shall deliver to Buyers all
items received from Seller, as provided hereinabove.

ARTICLE 6:   INDEMNIFICATION

     From and after the Closing Date, each Buyer, jointly and severally, shall
indemnify, defend, and hold harmless Seller and its shareholders, officers,
directors, managers, constituent members, constituent partners, beneficiaries,
trustees, affiliates, agents, employees, representatives, assigns, attorneys,
heirs, predecessors, and successors (collectively, “Seller Indemnified Parties”)
from and against any and all claims, demands, actions, causes of action,
judgments, settlements, losses, damages, liabilities, compromises, injuries,
lawsuits, deficiencies, obligations, costs, and expenses, including without
limitation reasonable attorneys’ fees, expert

-5-



--------------------------------------------------------------------------------



 



witness fees, and related costs as incurred by Seller, or any Seller Indemnified
Party, including any and all costs associated with defense of Seller or any
Seller Indemnified Party, or any other claim before a bankruptcy court or other
court, trustee, or receiver (collectively, “Indemnity Claims”), whether such
Indemnity Claims are fixed or contingent, that Seller or any Seller Indemnified
Party shall incur or suffer, that arise out of, result from, or relate to:

          (a) any breach of, or failure by any Buyer to perform, any of its
representations, warranties, covenants, or agreements set forth in this
Agreement;

          (b) any event or circumstance occurring prior to the Closing Date that
arises out of or is attributable or related to Seller;

          (c) any event or circumstance that arises out of or is attributable or
related to the operation or ownership of the Business or Business Assets; and/or

          (d) any of the Liabilities and/or Liens.

ARTICLE 7:   SURVIVAL

     7.1. Survival. The representations, warranties, and indemnifications
contained in this Agreement, or in any certificate, agreement, or other document
or instrument delivered pursuant thereto, shall survive the Closing Date, the
Effective Date, any investigation conducted by any party hereto, and any
information which any party may receive.

ARTICLE 8:   MISCELLANEOUS

     8.1. Expenses. Each party hereto shall bear all of his, her, or its
expenses incurred in connection with the transactions contemplated by this
Agreement, including, without limitation, accounting, and legal fees incurred in
connection herewith.

     8.2. Further Assurances. From time to time prior to, on and after the date
hereof, each party hereto will execute all such instruments and take all such
actions as any other party shall reasonably request, without payment of further
consideration, in connection with carrying out and effectuating the intent and
purpose hereof and all transactions contemplated by this Agreement, including,
without limitation, the execution and delivery of any and all confirmatory and
other instruments in addition to those to be delivered on the date hereof, and
any and all actions which may reasonably be necessary to complete the
transactions contemplated hereby. The parties hereto shall cooperate fully with
each other and with their respective counsel and accountants in connection with
any steps required to be taken as part of their respective obligations under
this Agreement.

ARTICLE 9:   GENERAL PROVISIONS

     9.1. Successors and Assigns. Except as otherwise expressly provided herein,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective representatives, successors and permitted assigns.
Neither party may assign any of its rights or delegate any of its obligations
hereunder without the prior written consent of the other party hereto. In the
event of any such assignment by either party, such assignee shall assume in
writing, in form and substance reasonably acceptable to the other party hereto,
all of the obligations of such assigning party hereunder. For purposes of this
Agreement, “Buyers” or “Seller,” as the case may be, shall be deemed to include
such assignee and in furtherance thereof,

-6-



--------------------------------------------------------------------------------



 



such assignee shall be deemed to have made all of such assigning party’s
representations, warranties, covenants, and agreements in this Agreement.
Nothing in this Agreement is intended to confer on any person or entity not a
party hereto any rights or remedies by reason of this Agreement.

     9.2. Amendments; Waivers. The terms, covenants, representations,
warranties, and conditions of this Agreement may be changed, amended, modified,
waived, or terminated only by a written instrument executed by the party waiving
compliance. The failure of any party at any time or times to require performance
of any provision of this Agreement shall in no manner affect the right of such
party at a later date to enforce the same. No waiver by any party of any
condition or the breach of any provision, term, covenant, representation or
warranty contained in this Agreement, whether by conduct or otherwise, in any
one or more instances shall be deemed to be or construed as a further or
continuing waiver of any such condition or of the breach of any other provision,
term, covenant, representation or warranty of this Agreement.

     9.3. Notices. All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly made and received (i) when personally served, (ii) when
received by facsimile transmission, or (iii) when delivered by Federal Express
or a similar overnight courier service, expenses prepaid, addressed as set forth
below:

          (a) if to Seller, then to:

Clearant, Inc.
Attention: CEO
11111 Santa Monica Boulevard, Suite 650
Los Angeles, CA 90025
Fax number: (310) 479-2959

with a copy to:
(which shall not constitute notice)

Greenberg Traurig, LLP
Attention: John C. Kirkland, Esq.
2450 Colorado Avenue
Suite 400 East
Santa Monica, CA 90404
Fax number: (310) 586-7800

          (b) if to Buyers, then to:

Thomas Gelfand
Howard Gelfand
Kathleen Rufh
5050 Kingsway, 2nd Floor
Burnaby, British Columbia, Canada
V5H 4H2
Fax number: (604) 681-8445

-7-



--------------------------------------------------------------------------------



 



     Any party may alter the address to which communications are to be sent by
giving notice of such change of address in conformity with the provisions of
this Section providing for the giving of notice.

     9.4. Captions; Number and Gender. The captions of Articles and Sections of
this Agreement are for convenience only and shall not control or affect the
meaning or construction of any of the provisions of this Agreement. In this
Agreement, words importing the singular number only shall include the plural and
vice versa and words importing gender shall include all genders.

     9.5. Governing Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement shall be governed by and
construed in accordance with the laws of the State of California, without giving
effect to principles of conflicts of laws.

     9.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

     9.7. Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, such determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

-8-



--------------------------------------------------------------------------------



 



     9.8. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof, and supersedes all prior agreements, understandings, inducements
or conditions, express or implied, oral or written, relating to the subject
matter hereof. The express terms hereof control and supersede any course of
performance and/or usage of trade inconsistent with any of the terms hereof.
This Agreement has been prepared by all of the parties hereto, and no inference
of ambiguity against the drafter of a document therefore applies against any
party hereto.

     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first above written.

     Seller:

CLEARANT, INC., a Nevada corporation

         
By:
       

  Thomas Gelfand    

  Chairman, President & CEO      
By:
       

       

  Howard Gelfand    

  Secretary, Treasurer & CFO      
By:
       

       

  Kathleen Rufh, Vice President    

            Buyers:
            THOMAS GELFAND                          HOWARD GELFAND             
            KATHLEEN RUFH           

-9-